Citation Nr: 1540980	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-33 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for right shoulder disability.

2. Entitlement to service connection for gluteal muscle disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992 and June 2000 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran submitted a timely substantive appeal with respect to the issues of entitlement to service connection for gastroesophageal reflux disease and shin splints.  As the RO granted service connection for these disabilities in a November 2014 rating decision, the Board finds these issues are no longer for appellate review.

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In August 2015, the Veteran filed a motion to advance the appeal on the Board's docket due to financial hardship and serious illness.  The Board grants the motion to advance the appeal on the docket.

In a July 2015 written statement, the Veteran indicated that he wished to reopen the claims of entitlement to service connection for fatigue, a skin disability, headaches, and a sleep disability, to include as due to an undiagnosed illness or other qualifying chronic disability, and to include as due to exposure to environmental hazards.  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The record indicates the Veteran was scheduled for a VA examination in April 2014 in connection with his claims.  However, the record does not include any examination report, and after issuing a Supplemental Statement of the Case in November 2014, the AOJ certified the claim to the Board.  At the June 2015 Board hearing, the Veteran's representative asserted that the Veteran had not received notice of the April 2014 VA examination and did not undergo a VA examination in connection with his claims.  As the record does not clearly reflect that notice of the VA examination was sent to the Veteran, and affording the Veteran the benefit of the doubt, upon remand the Veteran should again be scheduled for an examination and provided adequate notice of the time and place of the examination.  

Additionally, as it appears the Veteran receives treatment through VA, the Board finds the AOJ should obtain any outstanding VA treatment records dated from August 2013 to the present.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record all VA treatment records for the Veteran dated from August 2013 to the present.  All actions to obtain the requested records should be fully documented in the record.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Then, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any current right shoulder disability and gluteal muscle disability.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail to include all relevant diagnoses.  

Based on a review of the record, to include the service treatment records, VA treatment records, and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right shoulder disability began in service, was caused by service, or is otherwise related to service.  The VA examiner should specifically comment on the October 1990 and July 2003 service treatment records reflecting complaints of right shoulder pain.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current gluteal muscle disability began in service, was caused by service, or is otherwise related to service.  The VA examiner should specifically address the February 2004 and September 2004 service treatment records demonstrating diagnoses of tendonitis gluteal.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be associated with the file that shows notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also show any notice that was sent and returned as undeliverable. 

4. After completing the above development, re-adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



